DETAILED ACTION
This action is in reply to papers filed 6/24/2022. 
Notice of Pre-AIA  or AIA  Status
 The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Examiner’s Note
All paragraph numbers throughout this office action, unless otherwise noted, are from the US PGPub of this application US20200116702A1, Published 4/16/2020.

Election/Restrictions
Applicant’s election without traverse of Group I, claims 31-41, in the reply filed on 6/24/2022 is acknowledged. Claims 42-53 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 6/24/2022.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim(s) 31-41 rejected under 35 U.S.C. 103 as being unpatentable over Fishbach, C . (PgPub US20100056390, Publication Date 3/4/2010) in view of Xu et al. (Biotechnol J. 2011 Feb; 6(2): 204–212.), Correa de Sampaio et al. (PLoS One. 2012;7(2):e30753), Olsen et al. (BMC Cancer 2010 10:444),  Zhang et al. (Cancer Res. 2012 Oct 15;72(20):5198-208) and Klopp  et al. (Clin Cancer Res. 2012 Feb 1;18(3):771-82.).

Fischbach is directed to fabricating a pathologically relevant tumor microenvironment for high-throughput drug screening (Pg. 1, para. 4). To that end, and with respect to claim 31 (in-part) and claim 36 (in-part), Fishbach teaches standard tissue engineering strategies known in the art are used to create a biomimetic human tumor in a three-dimensional cell culture system that recreates typical cell-microenvironment interactions (i.e., 3-D cell-cell and cell-extracellular matrix interactions, mechanical stiffness, soluble factor presentation) at the mammary tumor/adipose tissue interface. In fact, Fishbach teaches the 3-D culture systems can be used to study the cell-cell interactions or physicochemical communication between cancer cells (e.g. breast cancer cells) and normal stroma cells (e.g. adipose tissue-derived cells) (Pg. 4, para. 100). In one embodiment, Fishbach teaches the breast cancer cells are from the MDA-MB231 human breast cancer cell line (as in claim 33 and claim 39) (Pg. 8, para. 183). Continuing, Fishbach goes on to teach these mechanisms can be evaluated with respect to their role in cancer progression or on tumor cell responsiveness to anti-cancer therapy. Further, Fischbach teach an array (i.e. a plurality) (as in claim 36) (Pg. 7, para. 170) of three-dimensional, engineered, biological tumor models for the purposes of high-throughput drug screening, wherein each three-dimensional, engineered, biological tumor model is placed in a multi-well plate (Pg. 7, para. 176) (as in claim 38).  Moreover, Fischbach teach the tumor tissue is completely surrounded on all sides by the stromal tissue to form the three-dimensional, engineered, biological tumor model (Pg. 5, para. 123) (as further in claim 31 and as further in claim 36). Insofar as Fischbach does not teach the three-dimensional, engineered, biological tumor model comprises pre-formed scaffold- and absent evidence to the contrary- Fischbach meet the limitations of claim 32 and claim 37.  Additionally, insofar as Fischbach does not teach the three-dimensional, engineered, biological tumor model does not comprise a perfusable vascular network, does not comprise red blood cells, and lacks innervation and neural tissue, Fishbach meets the limitations of claim 34 and claim 40.

However, Fischbach fail to teach the method of fabrication is bioprinting, wherein the stromal tissue is bioprinted from a stromal bio-ink and the tumor tissue is bioprinted from a tumor bio-ink (as further in claims 31 and 36). 
Before the effective filing date of the claimed invention, Xu et al. taught in vitro 3D cancer models that provide a more accurate representation of disease in vivo are urgently needed to improve our understanding of cancer pathology and to develop better cancer therapies. Xu teaches development of 3D models that are based on manual ejection of cells from micropipettes suffer from inherent limitations such as poor control over cell density, limited repeatability, low throughput, and, in the case of co-culture models, lack of reproducible control over spatial distance between cell types (e.g., cancer and stromal cells) (Abstract; Pg. 205, Col. 1, para. 1). To that end, Xu et al. teach a method of high-throughput automated cell printing system to bioprint a 3D coculture model using cancer cells (i.e. tumor bio-ink) (as further in claim 31) and stromal cells (i.e. stromal bio-ink) (as further in claim 36) micropatterned on Matrigel (Pg. 205, Col. 1, para. 2; Pg. 205, Col. 2, para. – Pg. 206, Col. 1, para. 1). Xu teaches the two cell types were patterned within a spatially controlled microenvironment (e.g., cell density, cell-cell distance) in a high-throughput and reproducible manner wherein both cell types remained viable during printing and continued to proliferate following patterning (Pg. 211, Col. 1, para. 1).  Xu teaches the use of bioprinting allows fabrication of in vitro disease models in which various cell types are required to be placed with precise spatial control. Xu teaches this would allow systematic investigation of the many unknown regulatory feedback mechanisms between cells in a well-defined 3D environment, e.g. tumor and stromal cells for cancer. In addition, Xu teaches the model constructs could be used in high-throughput screening of drug and treatment responses for reliable statistical analysis, reducing the testing costs and supporting alternative physiological models to animal testing (Pg. 211, Col. 1, para. 2).

However, none of Fischbach nor Xu et al. teach (1) the stromal tissue is human breast stroma comprising human mammary fibroblasts and human endothelial cells and (2) the tumor tissue is human breast tumor comprising breast cancer cells and human endothelial cells (as further in claim 31 and 36).
Before the effective filing date of the claimed invention, Correa de Sampaio et al. taught solid tumours are heterogeneous and complex organ-like structures in which the transformed cancer cell co-exists with several other cell types. This microenvironment supports the growth, proliferation, invasion and metastasis of cancer cells through a complex network of signals propagated by interactions that include the extracellular matrix (ECM), other cells, growth factors, chemokines, cytokines and the proteinase system. In fact, Correa de Sampaio teaches genetically aberrant cancer cells have been extensively shown to need this permissive framework in order to proliferate and achieve their metastatic potential (Pg. 1, Col. 1, para. 1). By way of background, Correa de Sampaio teaches that the observation that tumour growth is often accompanied by neovascularisation has been established since the 70s. Since then, Correa de Sampaio teaches that it has been well documented that tumours cannot progress without oxygen and nutrient supply through newly formed vasculature, which is also essential for the metastatic process. Without this process of neovascularisation tumours remain in their dormant, non-angiogenic form of around 1–2 mm, where proliferation is balanced with apoptosis, maintaining these microtumours quiescent. Correa de Sampaio teaches tumour angiogenesis is thought to occur mostly via sprouting angiogenesis. This is a process through which a single endothelial cell, called the tip cell, is selected from the vasculature, overcoming its quiescent environment, and forming a new vessel. The tip cell migrates towards a chemoattractant angiogenic signal constituted of growth factors that are secreted by the tumour cells and their stroma, which induces endothelial cell mitogenesis and survival. The following endothelial cells acquire a stalk cell phenotype, stabilizing the vessel through the recruitment of mural cells and deposition of a basement membrane (Pg. 1, paragraph bridging Col. 1-Col 1 of Pg. 2). 
Towards this end, Correa de Sampaio teaches developing a 3-dimensional in vitro model of tumour angiogenesis, consisting of a spheroidal co-culture of human endothelial cells (HUVECs) mixed with both human dermal fibroblasts and the tumour breast cell line MDA-MB-231 in a collagen-I gel (as in claim 31, in-part and claim 36, in-part) (Pg. 2, paragraph bridging Col. 1 and Col. 2 and Pg. 2, Col. 2, para. 2). Correa de Sampaio teaches when HUVECs were cultured alone, they formed irregular projections into the collagen matrix, with high levels of scattering cells. However, in the presence of fibroblasts, HUVECs form continuous sprouts that could be analyzed and quantified in terms of their length and number (Pg. 4, Col. 1, para. 4Figure 1C). In addition, Correa de Sampaio teaches the addition of breast tumor cells contributed to an increase in endothelial sprouting in the spheroids (sentence bridging Pg. 7 and Pg. 9).

And although Correa de Sampaio teaches the tumor spheroid comprised human dermal fibroblasts, Correa de Sampaio fails to teach human mammary fibroblasts (as further in claim 31 and claim 36). 
Before the effective filing date of the claimed invention, using a 3D co-culture system, Olsen attempted to identify a panel of soluble factors produced by fibroblasts that stimulate invasion of tumour cells (Pg. 2, Col. 1, para. 5). Olsen compared the invasion of breast cancer tumour cells (the MCF7 breast cancer cell line) in a system comprising either the BJ fibroblast cell line (dermal fibroblasts) or the HMF3s fibroblast cell line, established from healthy mammary tissue (as in claim 31, in-part and claim 36, in-part), in a co-culture with the breast cancer tumor cells (Pg. 2, paragraph bridging Col. 1 and Col. 2). Olsen reports that elongation of HMF3s fibroblasts was accompanied by increased S100A4 expression, which is known to be linked to both angiogenesis and the invasion of tumour cell (Pg. 9, Col. 2, para. 5, lines 1-4). This was not observed in the system comprising dermal fibroblasts. Olsen concludes that these results suggest that orthotopic factors from the mammary fibroblasts affect breast cancer cells differently than those derived from skin (paragraph bridging Col. 1 and Col. 2 of Pg. 4). Additionally, Examiner would like to point out that Olsen obtained similar results when using the MDA-MB-231 cell lines (Pg. 4, Col. 2, para. 2).

However, none of the aforementioned references teach the breast stroma comprises human adipocytes derived from human mesenchymal stem cells (as further in claim 31 and as further in claim 36). 
Before the effective filing date of the claimed invention, Zhang et al. taught that when transplanted into mice, adipose stromal cells (ASC) can serve as perivascular adipocyte progenitors that promote tumor growth, perhaps helping explain the obesity–cancer link. In developing this hypothesis, Zhang showed that ASCs are expanded in obesity and that they traffic from endogenous WAT to tumors in several mouse models of cancer. Strikingly, a comparison of circulating and tumor-infiltrating cell populations in lean, and obese mice revealed that cancer induces a six-fold increase of ASC frequency in the systemic circulation. Further, Zhang obtained evidence that ASCs mobilized in this way can be recruited into tumors, where they can be incorporated into blood vessels as pericytes and they can differentiate into adipocytes in an obesity-dependent manner (Abstract; Pg. 5207, Col. 1, para. 2).
 It is important to note, here, that the Examiner has interpreted the limitation of the “mesenchymal stem cells exposed to an adipocyte differentiation signal after bioprinting” as a product-by-process limitation. That is the product (adipocytes) and produced by the process of exposing MSCs to an adipocyte differentiation signal after bioprinting. Per MPEP 2113 (I), “E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.” In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985). Thus, absent evidence to the contrary, the human adipocytes of Zhang appear to be the same as the human adipocytes of the claims. 
Nevertheless, Zhang found that increased tumor vascularization (reflected by changes in tumor vascular morphology and a two-fold increase in vascular density) was associated with intratumoral adipocytes and elevated proliferation of neighboring malignant cells (Pg. 5203, Col. 1, para. 2). Taken together, Zhang teaches their results suggest that ASCs recruited from endogenous adipose tissue can be recruited by tumors to potentiate the supportive properties of the tumor microenvironment. Zhang observed this phenomenon when ASCs were co-cultured with the human breast MDA-231 adenocarcinoma cells. Examiner would like to point out that that Zhang identifies ASCs as mesenchymal progenitor/stem cells (Pg. 5203, Col. 2, para. 2; Pg. 5207, Col. 1, para. 1). 

However, Zhang fails to teach the adipose stromal cells are human adipose stromal cells (as further in claim 31 and as further in claim 43).
Before the effective filing date of the claimed invention, Klopp et al. taught human adipose stromal cells (as in claim 31 and as in claim 36) (Pg. 772, Col. 2, para. 1). In fact, similar to Zhang, Klopp observed that when injected into tumors, human adipose stromal cells promoted tumor growth (Abstract; Results). Klopp also observed this effect when human bone marrow mesenchymal stem cells (as in claim 35 and claim 41) (Pg. 772, Col. 1, para. 2) were also injected into the tumor (Pg. 775 Col. 1- Col. 2 and Fig. 2A). 
The combination of prior art cited above in all rejections under 35 U.S.C.103 satisfies the factual inquiries as set forth in Graham v. John Deere Co., 383 U.S. 1,148 USPQ 459 (1966). Once this has been accomplished the holdings in KSR can be applied (KSR International Co. v. Teleflex Inc. (KSR), 550 U.S. 389, 82 USPQ2d 1385 (2007): "Exemplary rationales that may support a conclusion of obviousness include: (A) Combining prior art elements according to known methods to yield predictable results; (B) Simple substitution of one known element for another to obtain predictable results; (C) Use of known technique to improve similar devices (methods, or products) in the same way; (D) Applying a known technique to a known device (method, or product) ready for improvement to yield predictable results; (E) "Obvious to try" - choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success; (F) Known work in one field of endeavor may prompt variations of it for use in either the same field or a different one based on design incentives or other market forces if the variations are predictable to one of ordinary skill in the art; (G) Some teaching, suggestion, or motivation in the prior art that would have led one of ordinary skill to modify the prior art reference or to combine prior art reference teachings to arrive at the claimed invention." 
In the present situation, rationales A, B and G are applicable.  At the time of invention, it would have been prima facie obvious to an artisan of ordinary skill to combine the teachings of    Fischbach, wherein Fishbach teaches a three-dimensional, engineered, biological tumor model comprising stromal tissue and tumor tissue, wherein the stromal tissue comprises adipose-derived stem cells and the tumor tissue comprises cancer cells with the teachings of Xu et al., wherein Xu teaches success in fabricating a 3D tumor model comprising stromal cells in a bio-ink and tumor cells in a bio-ink using the bioprinting technique with a reasonable expectation achieving success. The ordinary artisan would have been motivated to fabricate a 3D tumor model, as taught by Fishbach, using the method of Xu because Fishbach taught developing a pathologically relevant tumor model and Xu teach the bioprinting method allows in vitro fabrication of disease models in which various cell types are required to be placed with precise spatial control such that said in vitro disease model reflects a more accurate representation of the disease in vivo.
Continuing, the skilled artisan would have found it prima facie obvious to include human endothelial cells and human fibroblasts in the stroma ink of Xu and human endothelial cells in the tumor bio-ink that already comprises the breast cancer cells of Fishbach because Correa de Sampaio teaches, via sprouting angiogenesis, these cells (endothelial cells and fibroblasts) provide a “permissive framework” that allows cancer cells to proliferate and achieve their metastatic potential. Note also that in view of Correa de Sampaio’s teachings the skilled artisan would have surrounded both the cells of the stroma (i.e. fibroblasts) and the cancer cells with endothelial cells as Correa de Sampaio teaches that in a tumor, endothelial cells, also known as “tip cells” migrates towards a chemoattractant angiogenic signal constituted of growth factors that are secreted by both the tumour cells and their stroma. Thus, for the purposes of recapitulating an in vivo tumor microenvironment, this configuration would have been prima facie obvious. Note also that Fishbach taught the tumor tissue is completely surrounded on all sides by the stromal tissue to form the three-dimensional, engineered, biological tumor model.
Further, the skilled artisan would have found it prima facie obvious to substitute the dermal fibroblasts of Correa de Sampaio for the mammary fibroblasts of Olsen because Olsen teaches orthotopic factors from mammary fibroblasts stimulate invasion of breast cancer tumour cells at a higher level when compared to dermal fibroblasts. Thus, for the purposes of deriving a tumor model representative of breast cancer tumor in vivo, the skilled artisan would have found the substitution prima facie obvious.  Moreover, the skilled artisan would have found it prima facie obvious to include adipose derived stem/progenitor cells (ASCs) in the stroma bio-ink because (1) the inclusion of said cells was contemplated in Fishbach and (2) Zhang teaches ASCs, when incorporated into tumors, differentiate into adipocytes, elevate proliferation of neighboring malignant cells and, overall, potentiate the supportive properties of the tumor microenvironment. For the purposes of recapitulating an in vivo breast cancer tumor, the inclusion of ASCs would have been prima facie obvious. Further, the skilled artisan would have also found it prima facie obvious to substitute the mouse adipose stromal cells of Zhang with the human adipose stromal cells of Klopp because the simple substitution of the mammalian cells of Zhang for the mammalian cells of Klopp would have yielded predictable results. 
Thus, the teachings of the cited prior art in the obviousness rejection above provide the requisite teachings and motivations with a clear, reasonable expectation. The cited prior art meets the criteria set forth in both Graham and KSR. 
Therefore, the claimed invention, as a whole, was clearly prima facie obvious.


Authorization to Initiate Electronic Communications 

The examiner may not initiate communications via electronic mail unless and until applicants authorize such communications in writing within the official record of the patent application. See M.P.E.P. § 502.03, part II. Applicants may wish to consider supplying such written authorization in response to this Office action, as negotiations toward allowability are more easily conducted via e-mail than by facsimile transmission (the PTO's default electronic-communication method). A sample authorization is available at § 502.03, part II.


			       Conclusion
No claim is allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TITILAYO MOLOYE whose telephone number is (571)270-1094.  The examiner can normally be reached on Working Hours: 6 a.m-3:30 p.m. M-F. Off first Friday of biweek. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Paras Jr. can be reached on (571) 272-4517.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

	
 
	
	/TITILAYO MOLOYE/             Primary Examiner, Art Unit 1632